


Exhibit 10.48

 

 

 

February 11, 2003

 

Robert Bagheri

5291 Arezao Drive

San Jose, CA  95138

 

 

Dear Robert:

 

Silicon Image, Inc. (the “Company”) is pleased to confirm our offer to you with
us, in the position of Executive Vice President, Operations reporting to Steve
Tirado, President.  The terms of our offer and the benefits currently provided
by the company are as follows:

 

1.               Your starting base salary will be $180,000 per year and will be
subject to annual review.  In addition, you will be eligible to participate in
regular health insurance, vacation and other employee benefit plans established
by the Company for its employees from time to time.

 

2.               As an employee of the Company you will have access to certain
Company confidential information and you may, during the course of your
employment, develop certain information or inventions which will be the property
of the Company.  To protect the interest of the Company, you will need to sign
the Company’s standard “Employee Inventions and Confidentiality Agreement” as a
condition of your employment.  We wish to impress upon you that we do not wish
you to bring any confidential or proprietary material of any former employer or
to violate any other obligations you may have to your former employer.

 

3.               Management will recommend that the Board of Directors approve a
grant to you of stock options for 300,000 shares of the Company’s Common Stock. 
The vesting schedule for all options will be at a rate of 25% for the first 12
months, and thereafter, at 2.083% after each full succeeding month. However, the
grant of such options by the Company is subject to the Board’s approval and this
promise to recommend such approval is not a promise of compensation, and is not
intended to create any obligation on the part of the Company.  Further details
on the Company’s Option Plan and any specific grant to you will be provided upon
approval of such grant by the Board.

 

4.               This offer of employment is made to you in confidence, and its
terms must not be disclosed by you to anyone outside your immediate family.  If
you do disclose any of its terms to such a family member, you must caution him
or her that such information is confidential and must not be disclosed to
anyone.

 

5.               While we look forward to a long and profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment relationship can be terminated by either of
us for any reason at any time.  Any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this

 

 

--------------------------------------------------------------------------------


 

 

letter) should be regarded by you as ineffective.  Further, your participation
in any stock option or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time.

 

6.               Please note that because of employer regulations adopted in the
Immigration Reform and Control Act of 1986, within three business days of
starting your new position you will need to present documentation demonstrating
that you have authorization to work in the United States.  If you have questions
about this requirement, which applies to U. S. citizens and non-U.S. citizens
alike, you may contact our Human Resource department.

 

7.               This offer will remain valid until February 14, 2003.  If you
decide to accept our offer please sign the enclosed copy of this letter in the
space indicated and return it to the Human Resource department.  Your signature
will acknowledge that you have read and understood and agreed to the terms and
conditions of this offer and the attached documents.  Should you have anything
else that you wish to discuss, please do not hesitate to call.

 

We look forward to the opportunity to welcome you to Silicon Image, Inc.

 

Sincerely,

 

 

 

 

Steve Tirado

President

 

 

 

Acknowledged, Accepted and Agreed

 

 

 

 

 

 

 

 

 

Robert Bagheri

 

Date

 

Start Date

 

 

This letter is simply for your information and is not to be construed as a
contract of employment.

 

 

--------------------------------------------------------------------------------

